Exhibit 10.2

EXECUTION VERSION

Twitter, Inc.

1355 Market St.

San Francisco, CA 94103

March 9, 2020

Elliott Investment Management L.P.

Elliott Associates, L.P.

Elliott International, L.P.

c/o Elliott Management Corporation

40 West 57th Street

New York, NY 10019

Attention: Jesse A. Cohn

Ladies and Gentlemen:

This letter (this “Agreement”) constitutes the agreement between (a) Twitter,
Inc. (the “Company”) and (b) Elliott Investment Management L.P., a Delaware
limited partnership, Elliott Associates, L.P., a Delaware limited partnership,
and Elliott International, L.P., a Cayman Islands limited partnership (each, an
“Elliott Party” and collectively, the “Elliott Parties”). The Elliott Parties
and each Affiliate (as defined below) of each Elliott Party are collectively
referred to as the “Elliott Group.” The Company and the Elliott Parties are
collectively referred to as the “Parties.”

1.    New Director Appointments. As promptly as practicable following the
execution of this Agreement, the Company and the Board of Directors of the
Company (the “Board”) will take all necessary actions to increase the size of
the Board to the extent necessary in connection with the appointments
contemplated by this paragraph 1. Subject to the last sentence of this paragraph
1, the Company and the Board will take all action necessary so that (a) as
promptly as practicable following the execution of this Agreement, Jesse Cohn
(the “Elliott Designee”) will be appointed to the Board as a Class II director
with a term expiring at the Company’s 2021 annual meeting of stockholders (the
“2021 Annual Meeting”); (b) as promptly as practicable following the date of
consummation of the transactions contemplated by the Investment Agreement, dated
as of March 9, 2020, between the Company and Silver Lake Partners V DE (AIV),
L.P., Egon Durban (the “SLP Designee”) will be appointed to the Board as a
Class III director with a term expiring at the Company’s 2022 annual meeting of
stockholders; and (c) as promptly as practicable following the completion of the
Company’s director search process, one additional Independent director selected
by the Company will be appointed to the Board as a Class II director with a term
expiring at the 2021 Annual Meeting (such person, together with the Elliott
Designee and the SLP Designee, the “New Directors”). The appointment of each New
Director to the Board will be subject to and contingent upon the provision by
such New Director of any information the Company reasonably requires to complete
its customary onboarding procedures for Board members (including a customary
background check and review of such New Director’s independence and potential
conflicts).



--------------------------------------------------------------------------------

2.    2020 Annual Meeting Director Slate. The Company and the Board will
nominate Omid Kordestani, Ngozi Okonjo-Iweala and Bret Taylor for re-election as
Class I directors at the Company’s 2020 annual meeting of stockholders (the
“2020 Annual Meeting”) (or, if any such person is no longer willing or able to
serve on the Board or so stand for re-election, an alternative director
candidate nominated by the Board for election as a Class I director), and the
Board will recommend that the Company’s stockholders vote, and will solicit
proxies, in favor of the election of, and otherwise support such persons for
election, in a manner consistent with the Company’s past practice.

3.    Replacement Elliott Designee. Subject to paragraph 4, during the
Cooperation Period (as defined below), if the Elliott Designee is unable or
unwilling to serve as a director, resigns as a director, is removed as a
director or ceases to be a director for any other reason (in each case, other
than in the circumstances described in paragraph 4), as promptly as practicable,
the Elliott Parties and the Company will cooperate to identify (and the Board
will appoint as promptly as practicable thereafter) another person reasonably
acceptable to the Company and the Elliott Parties (a “Successor Elliott
Designee”) to serve as a Class II director in place of the Elliott Designee for
the remainder of the Elliott Designee’s term. Upon becoming a member of the
Board, the Successor Elliott Designee will be deemed to be the Elliott Designee
for all purposes of this Agreement, and succeed to all of the rights and
privileges, and will be bound by the terms and conditions, of the Elliott
Designee under this Agreement.

4.    Resignation of the Elliott Designee. The Company’s obligations under
paragraph 3 will terminate upon the earlier of such time as: (a) the Elliott
Group beneficially owns shares of the Company’s common stock (which shares are
determined to be Net Long Shares (as defined below)) representing in the
aggregate less than 2.0 percent of the Company’s then-outstanding common stock;
(b) any member of the Elliott Group or any other Restricted Person (as defined
below) breaches in any material respect any of the terms of this Agreement, upon
five Business Days’ written notice by the Company to the Elliott Parties if such
breach has not been cured within such notice period, provided that the Company
is not in material breach of this Agreement at the time such notice is given or
prior to the end of the notice period; or (c) any member of the Elliott Group or
any other Restricted Person submits any director nominations for election at any
meeting of the Company’s stockholders. In addition, upon the occurrence of any
event described in clause (b) or (c) of the previous sentence, the Elliott
Designee will resign from the Board concurrently with such occurrence, it being
understood that any Successor Elliott Designee that is not a Restricted Person
will be required to execute a customary conditional resignation letter as a
condition to his or her appointment, or nomination for election, to the Board to
effect the foregoing.

5.    Withdrawal of Nomination Notice. Effective as of the execution of this
Agreement, the Elliott Group will be deemed to have irrevocably withdrawn its
notice of nomination to the Company dated as of February 21, 2020, in respect of
its intention to nominate, and to solicit proxies for the election of, four
individuals as director candidates to the Board at the 2020 Annual Meeting.

6.    Company Policies. The Parties acknowledge that the Elliott Designee, upon
appointment to the Board, will be governed by the same protections and
obligations regarding confidentiality, conflicts of interest, related party
transactions, fiduciary duties, codes of conduct,

 

-2-



--------------------------------------------------------------------------------

trading and disclosure policies, expense reimbursement, director resignation,
and other governance guidelines and policies of the Company as are applicable to
the independent directors of the Company generally, as they may be modified from
time to time (collectively, the “Company Policies”), and will have the same
rights and benefits with respect to insurance, indemnification, compensation and
reimbursement as are applicable to the independent directors of the Company
generally, as they may be modified from time to time. The Company hereby agrees
that Mr. Cohn may provide confidential information of the Company to members of
the Elliott Group for the purpose of assisting Mr. Cohn in his role as a
director of the Company and related compliance matters for the Company and the
Elliott Group, subject to, and solely in accordance with the terms of, a
customary confidentiality agreement among the Elliott Parties and the Company
restricting the disclosure and use by the members of the Elliott Group and other
Restricted Persons of such confidential information, and the Elliott Parties and
the Company will cooperate to prepare and enter into such agreement as promptly
as practicable following the execution and delivery of this Agreement.

7.    New Director Agreements, Arrangements and Understandings. Each Elliott
Party agrees that neither it nor any other member of the Elliott Group or any
other Restricted Person will (a) pay any compensation to any New Director
(including any Successor Elliott Designee) for such person’s service on the
Board or any committee thereof; or (b) have any agreement, arrangement or
understanding, written or oral, with any New Director (including any Successor
Elliott Designee) regarding such person’s service on the Board or any committee
thereof (including pursuant to which such New Director will be compensated for
his or her service as a director on, or nominee for election to, the Board or
any committee thereof). The Company acknowledges that no Company Policy will be
violated by the Elliott Designee receiving indemnification and/or reimbursement
of expenses from the Elliott Parties or their respective Affiliates if the
Elliott Designee neither accepts nor receives compensation from the Elliott
Parties or their respective Affiliates for the Elliott Designee’s service as a
director of the Company.

8.    Management Structure Committee. As promptly as practicable following the
execution of this Agreement, the Board will take all necessary action to
(a) form a committee of the Board whose charter will be in the form set forth on
Exhibit A hereto (the “Management Structure Committee Charter”), (b) appoint as
the only members of the committee each of the Elliott Designee, the SLP
Designee, Patrick Pichette and two other Independent directors, (c) maintain the
size of the committee at five members and (d) cause such committee to remain in
place until it has satisfied its responsibilities in accordance with the
Management Structure Committee Charter.

9.    Voting Commitment. At each annual or special meeting of the Company’s
stockholders or action by written consent during the Cooperation Period, the
Elliott Parties will, and will cause the other members of the Elliott Group to,
cause all Voting Securities that such Person has the right to vote as of the
applicable record date, to be present in person or by proxy for quorum purposes
and to be voted at any meeting of stockholders of the Company or at any
adjournments or postponements thereof, and to consent in connection with any
action by written consent in lieu of a meeting, (a) in favor of the election of
each person nominated by the Board for election as a director; (b) against the
election as director of any person that is not approved and recommended by the
Board for election at any such meeting or through any such written

 

-3-



--------------------------------------------------------------------------------

consent, (c) against any proposals or resolutions to remove any member of the
Board and (d) in accordance with the recommendation of the Board on all other
proposals or business that may be the subject of stockholder action at such
meeting or action by written consent. Notwithstanding the foregoing, the members
of the Elliott Group will be permitted to vote in their sole discretion on any
proposals related to any Extraordinary Transaction (as defined below).

10.    Cooperation Period. During the period from the date of this Agreement
until 11:59 p.m., Pacific time, on the day that is 30 days prior to the last day
of the advance notice period established by the Company’s bylaws for
stockholders of the Company to deliver notice of director nominations for the
2021 Annual Meeting (such period, the “Cooperation Period”), the Elliott Parties
will not, and will cause the other members of the Elliott Group and each of
their respective principals, directors, general partners, officers, employees
and agents and representatives acting on their behalf (collectively, the
“Restricted Persons”), not to, directly or indirectly, without the prior written
consent of the Board:

(a)    acquire, or offer, seek or agree to acquire, by purchase or otherwise
(including by joining a partnership, limited partnership, syndicate or other
group, including a “group” as defined pursuant to Section 13(d) of the Exchange
Act (as defined below)), or direct any third party in the acquisition of
beneficial ownership of any securities of the Company or assets of the Company,
or rights or options to acquire any securities of the Company or assets of the
Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to securities of the Company, in each case
if such acquisition, offer, agreement or transaction would result in the Elliott
Group having aggregate beneficial ownership in excess of 4.9 percent of any
class of Voting Securities outstanding at such time, or aggregate economic
exposure to more than 7.5 percent of the Voting Securities outstanding at such
time;

(b)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as expressly set
forth in this Agreement; (ii) make or be the proponent of any stockholder
proposal to the Company; (iii) seek, alone or in concert with others (including
through any “withhold,” “vote no” or similar campaign), the removal of any
member of the Board; or (iv) conduct a referendum of stockholders;

(c)    make any request for stock list materials or other books and records of
the Company or any of its subsidiaries under Section 220 of the DGCL or other
statutory or regulatory provisions providing for stockholder access to books and
records;

(d)    engage in any “solicitation” (as such term is used in the proxy rules of
the SEC excluding for the avoidance of doubt carve-outs relating to
solicitations of ten or fewer stockholders) of proxies or consents, or
intentionally and deliberately advise, encourage or influence any person with
respect to the voting of any securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities, with
respect to any election, matter or proposal, or become a “participant” (as such
term is used in the proxy rules of the SEC) in any such solicitation of proxies
or consents;

(e)    submit (publicly or otherwise) a proposal for, or offer of (with or
without conditions), or participate in any way in, either alone or in concert
with others, any tender offer,

 

-4-



--------------------------------------------------------------------------------

exchange offer, merger, amalgamation, consolidation, acquisition, business
combination, recapitalization, consolidation, restructuring, liquidation,
dissolution or similar extraordinary transaction involving the Company, any of
its subsidiaries or any of their respective securities or assets (each, an
“Extraordinary Transaction”) (it being understood that the foregoing will not
restrict a Restricted Person from tendering shares, receiving payment for shares
or otherwise participating in any such transaction on the same basis as other
stockholders of the Company);

(f)    make any public proposal with respect to (i) any change in structure of
the Board (including the classified structure of the Board), the number of
directors or the filling of any vacancies on the Board; (ii) any change in the
capitalization, capital allocation policy, securities repurchase policy or
dividend policy of the Company; (iii) any other change in the Company’s
management, business or corporate structure, (iv) any waiver, amendment or
modification to the Company’s certificate of incorporation or bylaws;
(v) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange; or (vi) causing
a class of securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(g)    knowingly encourage or intentionally and deliberately advise or influence
any person, or intentionally and deliberately assist any person in so
encouraging, advising or influencing any person, with respect to the giving or
withholding of any proxy, consent or other authority to vote or act (other than
such encouragement, advice or influence that is consistent with the Board’s
recommendation in connection with such matter, if applicable), or otherwise
form, join, knowingly encourage or participate in any “group” as defined in
Section 13(d)(3) of the Exchange Act with respect to any securities of the
Company (other than a “group” solely including other Restricted Persons with
respect to any securities of the Company now or hereafter owned by them);

(h)    enter into a voting trust, arrangement or agreement, or subject any
securities of the Company to any voting trust, arrangement or agreement
(excluding customary brokerage accounts, margin accounts, prime brokerage
accounts and the like), other than granting proxies in solicitations approved by
the Board;

(i)    engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including any put or call option or “swap” transaction) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of the Company and would, in the
aggregate or individually, result in the Elliott Group ceasing to have a “net
long position” in the Company;

(j)    sell, offer or agree to sell all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying common stock of the Company held by a Restricted
Person to any third party;

(k)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to, or otherwise comment publicly
about, the Board or the Company’s management, strategy, operations, financial
results or any transactions involving the Company or any of its subsidiaries,
except for such statements made with the

 

-5-



--------------------------------------------------------------------------------

Company’s prior written consent that are supportive of the Company’s management
and Board, or that are otherwise consistent with the Press Release (as defined
below) or the provisions of this Agreement (it being understood that the
Restricted Persons shall be free to comment on the merits of any publicly
proposed Extraordinary Transaction that is an acquisition by the Company of
another Person, or the issuance by the Company of its equity securities, where
the aggregate consideration payable by the Company or the proceeds to the
Company of such issuance, exceeds $4 billion, in each case that is proposed by a
person other than the Elliott Group and that was not encouraged, facilitated or
solicited by any Restricted Person);

(l)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company, its Affiliates
or any of their respective current or former directors or officers (including
derivative actions), except that the foregoing will not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement
instituted in accordance with and subject to paragraph 23; (ii) making
counterclaims with respect to any proceeding initiated by, or on behalf of, the
Company or its Affiliates against a Restricted Person; (iii) bringing bona fide
commercial disputes that do not in any manner relate to the subject matter of
this Agreement (including the Press Release) or the topics covered in the
correspondence between the Company and the Restricted Persons prior to the date
hereof; (iv) exercising statutory appraisal rights; or (v) responding to or
complying with a validly issued legal process;

(m)    enter into any negotiations, agreements (whether written or oral),
arrangements or understandings with, or finance or intentionally and
deliberately advise, assist or encourage, any third party to take any action
that the Restricted Persons are prohibited from taking pursuant to this
Agreement;

(n)    make any request or submit any proposal to amend or waive the terms of
this Agreement (including this clause), either publicly or in a manner that
reasonably be expected to result in a public announcement or disclosure of such
request or proposal; or

(o)    take any action that could reasonably be expected to cause or require the
Company to make a public disclosure with respect to any of the foregoing.

Notwithstanding the foregoing, the restrictions in this paragraph 10 will
terminate automatically upon the earliest of (i) upon five Business Days’ prior
written notice by the Elliott Parties following a material breach of this
Agreement by the Company (including a failure to appoint the New Directors in
accordance with paragraph 1 or a failure to establish the Management Structure
Committee in accordance with paragraph 8 and Exhibit A hereto) if such breach
has not been cured within such notice period, but only if the Elliott Parties
are not in material breach of this Agreement at the time such notice is given or
at any time prior to the end of the notice period, (ii) following such time as
neither Mr. Cohn nor any other Restricted Person is a member of the Board, the
announcement by the Company of its entry into a definitive agreement with
respect to any Extraordinary Transaction that would result in the acquisition by
any person or group of more than 50% of the Company common stock and which
Extraordinary Transaction was not encouraged, facilitated or solicited by any
Restricted Person, (iii) following such time as neither Mr. Cohn nor any other
Restricted Person is a member of the Board, the commencement of any tender or
exchange offer (by a person other than any member of the Elliott Group and

 

-6-



--------------------------------------------------------------------------------

which offer was not encouraged, facilitated or solicited by any Restricted
Person) which, if consummated, would constitute an Extraordinary Transaction
that would result in the acquisition by any person or group of more than 50% of
the Company common stock, where the Company files a Schedule 14D-9 (or any
amendment thereto), other than a “stop, look and listen” communication by the
Company pursuant to Rule 14d-9(f) promulgated under the Exchange Act, that does
not recommend that the Company’s stockholders reject such tender or exchange
offer, and (iv) such time as the Elliott Designee resigns from, or otherwise
ceases to be a member of, the Management Structure Committee following a
material breach by the Company or the Board of the Management Structure
Committee Charter, if the Elliott Parties have provided the Company five
Business Days’ written notice of such breach and it has not been cured within
such notice period, provided that none of the Elliott Parties is in material
breach of this Agreement at the time such notice is given or prior to the end of
the notice period or at such time as the Elliott Designee resigns from, or
otherwise ceases to be a member of, the Management Structure Committee.
Notwithstanding anything to the contrary in this Agreement, nothing in this
paragraph 10, paragraph 13 or elsewhere in this Agreement, will prohibit or
restrict the Elliott Designee in his or her personal capacity as a director from
exercising his or her rights and fiduciary duties as a director of the Company
or restrict his or her discussions solely among other members of the Board
and/or management, advisors, representatives or agents of the Company; provided
that any such discussions are limited to communications in his or her personal
capacity as a director.

11.    Permitted Actions. Nothing in this Agreement will prohibit or restrict
any member of the Elliott Group from, but subject to paragraph 13: (a)
communicating privately with the Board or the Company’s Chief Executive Officer,
Chief Financial Officer, Chief Legal Officer, General Counsel, Head of Investor
Relations and financial or legal advisors that have been identified by one of
the foregoing to the Elliott Parties as appropriate contacts and, to the extent
that the specific meeting or communication is approved in writing in advance and
coordinated by the Company’s General Counsel, other personnel of the Company, so
long as such communications would not reasonably be expected to require any
public disclosure of such communications or the content thereof; (b) taking any
action necessary to comply with any law, rule or regulation or any action
required by any governmental or regulatory authority or stock exchange that has,
or may have, jurisdiction over such member of the Elliott Group (so long as such
requirement did not arise as a result of a breach by a Restricted Person of this
Agreement); (c) privately communicating to any of their investors
non-confidential information regarding the Company, but only if such
communications are subject to reasonable confidentiality obligations and are not
otherwise reasonably expected to be publicly disclosed; (d) making any public or
private statement or announcement with respect to any Extraordinary Transaction
that is an acquisition by the Company of another Person, or the issuance by the
Company of its equity securities, where the aggregate consideration payable by
the Company or the proceeds to the Company of such issuance, exceeds $4 billion;
(e) granting any liens or encumbrances on any claims or interests in favor of a
bank or broker-dealer or prime broker holding such claims or interests in
custody or prime brokerage in the ordinary course of business, which lien or
encumbrance is released upon the transfer of such claims or interests in
accordance with the terms of the custody or prime brokerage agreement(s), as
applicable; or (f) negotiating, evaluating and/or trading, directly or
indirectly, in any index, exchange traded fund, benchmark or other basket of
securities which may contain or otherwise reflect the performance of, any
securities of the Company.

 

-7-



--------------------------------------------------------------------------------

12.    Non-Disparagement. Subject to applicable law and except for any statement
made in connection with any action to enforce this Agreement, each of the
Elliott Parties and the Company agrees that, during the Cooperation Period, the
Company, each Elliott Party and Mr. Cohn shall refrain from making, and shall
cause its respective Affiliates and its and their respective principals,
managing directors, directors, members, general partners, officers and employees
not to make or cause to be made any statement or announcement (including any
statement or announcement that can reasonably be expected to become public) that
constitutes an ad hominem attack on, or that otherwise disparages, defames,
slanders, impugns or is reasonably likely to damage the reputation of, (a) in
the case of any such statements or announcements by any of the Elliott Parties,
the Elliott Designee or their related parties: the Company and its Affiliates or
any of their current or former officers, directors or employees; and (b) in the
case of any such statements or announcements by the Company or its related
parties: the Elliott Parties and their current or former principals, directors,
members, general partners, officers or employees. The foregoing shall not
restrict the ability of any person to comply with applicable law, any subpoena
or other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party.

13.    Impartiality; No Influence. During the Cooperation Period and, if longer,
while an Elliott Designee serves as a member of the Board, none of the Elliott
Parties, any other member of the Elliott Group or any other Restricted Person
will comment on or influence, or attempt to influence, directly or indirectly,
any Company policies or rules, or policy or rule enforcement decisions with
respect to the independence and impartiality of decisions related to content
moderation on the Twitter platform or access to Twitter user data.

14.    Compliance with this Agreement. The Elliott Parties will cause the
members of the Elliott Group and the other Restricted Persons (including any
Elliott Designee that is a Restricted Person) to comply with the terms of this
Agreement applicable to such Persons, and will be responsible for any breach of
such terms of this Agreement applicable to any such Person (notwithstanding that
such Person is not a party to this Agreement).

15.    Public Announcement. The Company will, no later than 6:30 a.m., Pacific
time, on March 9, 2020, issue a press release in the form attached as Exhibit B
(the “Press Release”) and will, as promptly as practicable following the
execution of this Agreement, file a Current Report on Form 8 K disclosing the
Company’s entry into this Agreement, which will be in form and substance
reasonably acceptable to the Company and the Elliott Parties. The Company and
the Elliott Parties will not, and the Elliott Parties will cause the other
members of the Elliott Group and the other Restricted Persons not to, make any
public statements with respect to the matters covered by this Agreement prior to
the issuance of the Press Release.

16.    Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement; provided, that none of the Company or
its Affiliates, on the one hand, and the Elliott Parties and their Affiliates,
on the other hand, shall be deemed to be “Affiliates” with respect to the other
for purposes of this Agreement; provided, further, that

 

-8-



--------------------------------------------------------------------------------

“Affiliates” of a Person shall not include any entity, solely by reason of the
fact that one or more of such Person’s employees or principals serves as a
member of its board of directors or similar governing body, unless such Person
otherwise controls such entity (as the term “control” is defined in Rule 12b-2
promulgated by the SEC under the Exchange Act); provided, further, that with
respect to the Elliott Parties “Affiliates” shall not include any portfolio
operating company of any of the Elliott Parties or their Affiliates;
(c) “beneficially own,” “beneficially owned” and “beneficial ownership” has the
meaning set forth in Rule 13d-3 promulgated under the Exchange Act;
(d) “Business Day” means any day other than a Saturday, Sunday or a day on which
the Federal Reserve Bank of San Francisco is closed; (e) “Independent” means
that such Person qualifies as independent of the Company under all applicable
listing standards, applicable rules of the U.S. Securities and Exchange
Commission and publicly disclosed standards used by the Board in determining the
independence of the Company’s directors; (f) “Net Long Shares” will be limited
to the number of shares of Company’s common stock that are beneficially owned by
any Person that constitute such Person’s net long position as defined in Rule
14e-4 promulgated under the Exchange Act (except that for purposes of such
definition, the date that the tender offer is first announced will instead be
the date for determining or documenting such Person’s Net Long Shares and the
reference to the highest tender price will refer to the market price on such
date); and (g) “Voting Securities” means the shares of Company’s common stock
and any other securities of Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies; provided that for purposes of paragraph 9 and the
calculation of “economic exposure” in paragraph 10(a) (but not the determination
of the number of Voting Securities outstanding for purposes of in paragraph
10(a)), “Voting Securities” will not include any securities contained in any
index, exchange traded fund, benchmark or other basket of securities which may
contain or otherwise reflect the performance of, any securities of the Company.

17.    Interpretations. The words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.” Unless the context
requires otherwise, “or” is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument, law, rule or statute defined or referred to in
this Agreement means, unless otherwise indicated, such agreement, instrument,
law, rule or statute as from time to time amended, modified or supplemented. The
measure of a period of one month or year for purposes of this Agreement will be
the day of the following month or year corresponding to the starting date. If no
corresponding date exists, then the end date of such period being measured will
be the next actual day of the following month or year (for example, one month
following February 18 is March 18 and one month following March 31 is May 1).

18.    Representations of the Elliott Parties. Each Elliott Party, severally and
not jointly, represents that (a) its authorized signatory set forth on the
signature page to this Agreement has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind such member; (b) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such member, enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general

 

-9-



--------------------------------------------------------------------------------

equity principles; (c) this Agreement does not and will not violate any law, any
order of any court or other agency of government, its organizational documents
or any provision of any agreement or other instrument to which such member or
any of its properties or assets is bound, or conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
such agreement or other instrument, or result in the creation or imposition of,
or give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever; and (d) as of the date of this
Agreement, it has not, directly or indirectly, compensated or agreed to
compensate the Elliott Designee for his service as a director of the Company.
The Elliott Parties represent that as of the date of this Agreement, the Elliott
Group has aggregate economic exposure to 30,890,655 shares of the Company’s
common stock.

19.    Representations of the Company. The Company represents that this
Agreement (a) has been duly authorized, executed and delivered by it and is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) does not require the approval of the
stockholders of the Company; and (c) does not and will not violate any law, any
order of any court or other agency of government, the Company’s certificate of
incorporation or bylaws, each as amended from time to time, or any provision of
any agreement or other instrument to which the Company or any of its properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever.

20.    Specific Performance. Each Party acknowledges and agrees that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach of this Agreement, (a) the Party seeking specific performance will be
entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the Party against whom specific performance is sought will not
plead in defense that there would be an adequate remedy at law; and (c) the
Party against whom specific performance is sought agrees to waive any applicable
right or requirement that a bond be posted. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.

21.    Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written. This Agreement binds, and
will inure to the benefit of, the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this

 

-10-



--------------------------------------------------------------------------------

Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that Party of the right to insist upon strict adherence to that term or
any other term of this Agreement in the future.

22.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

23.    Governing Law; Forum. This Agreement is governed by, and will be
construed in accordance with, the laws of the State of Delaware. Each of the
Parties (a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware and any appellate court thereof will have exclusive personal
jurisdiction); (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it will not bring any action relating to this Agreement or
otherwise in any court other than the such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 26 or in such
other manner as may be permitted by applicable law, will be valid and sufficient
service thereof.

24.    Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY OF THEM. No Party will seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

25.    Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other Person.

26.    Notices. All notices and other communications under this Agreement must
be in writing and will be deemed to have been duly delivered and received
(a) four Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid; (b) one Business Day after being sent for
next Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service; (c) immediately upon delivery by hand or by fax; or (d) on the
date sent by email (except that notice given by email will not be effective
unless either (i) a

 

-11-



--------------------------------------------------------------------------------

duplicate copy of such email notice is promptly given by one of the other
methods described in this paragraph 26 or (ii) the receiving Party delivers a
written confirmation of receipt of such notice either by email or any other
method described in this paragraph 26 (excluding “out of office” or other
automated replies)). The addresses for such communications are as follows. At
any time, any Party may, by notice given to the other Parties in accordance with
this paragraph 26, provide updated information for notices pursuant to this
Agreement.

If to Company:

Twitter, Inc.

1355 Market St.

San Francisco, CA 94103

  Attn:

General Counsel

  Email:

[Redacted]

with a copy (which will not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

  Attn:

Katharine A. Martin

Martin W. Korman

Bradley L. Finkelstein

Douglas K. Schnell

  Fax:

(650) 493-6811

  Email:

[Redacted]

[Redacted]

[Redacted]

[Redacted]

If to the Elliott Parties:

Elliott Investment Management L.P.

Elliott Associates, L.P.

Elliott International, L.P.

40 West 57th Street

New York, NY 10019

Attn: Jesse A. Cohn

Fax: (212) 478-2476

Email: [Redacted]

 

-12-



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attn: Steve Wolosky

  Fax:

(212) 451-2222

  Email:

[Redacted]

27.    Representation by Counsel. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

28.    Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.

29.    Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.

[Signature page follows.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

ELLIOTT PARTIES: Elliott Investment Management L.P. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President Elliott Associates, L.P. By:  
Elliott Investment Management L.P.,
as attorney-in-fact By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President Elliott International, L.P. By:
  Hambledon, Inc.,
its General Partner By:   Elliott Investment Management L.P.,
as attorney-in-fact By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

THE COMPANY: Twitter, Inc. By:  

/s/ Ned Segal

Name:   Ned Segal Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

CHARTER OF THE MANAGEMENT STRUCTURE COMMITTEE

OF THE BOARD OF DIRECTORS OF

TWITTER, INC.

PURPOSE

The purpose of the Management Structure Committee (the “Committee”) of the Board
of Directors (the “Board”) of Twitter, Inc. (the “Company”) is to provide
recommendations to the Board regarding the management structure of the Company.

COMPOSITION

 

  1.

Membership and Appointment. The Committee shall consist of the following five
members of the Board: Patrick Pichette, the SLP Designee, the Elliott Designee
and two additional independent members of the board to be determined by the
board.

 

  2.

Qualifications. Each member of the Committee shall meet the independence
requirements of the listing standards of the securities exchange on which the
Company’s securities are listed.

 

  3.

Chairperson. The Board may designate a chairperson of the Committee. The initial
Chairperson shall be Patrick Pichette.

 

  4.

Term. Unless otherwise determined by the Board, the Committee shall exist until
December 31, 2020.

RESPONSIBILITIES

The following are the responsibilities of the Committee:

 

  1.

Evaluate the effectiveness of the Company’s management structure (given that the
Company’s chief executive officer has another chief executive officer role);

 

  2.

Considering and recommending to the full Board whether any changes to be
Company’s management or management structure are warranted to increase the
effectiveness of the management team;

 

  3.

Evaluating the CEO succession plan with the CEO and the Board;

 

  4.

Making recommendations to the Board, taking into account corporate governance
best practices, regarding the advisability of, and the manner in which to,
eliminate the Company’s classified board of directors; and

 

  5.

Providing recommendations to the Board as to any appropriate changes, and the
Board shall publicly report the Management Structure Committee’s conclusions to
shareholders by no later than December 31, 2020.



--------------------------------------------------------------------------------

MEETINGS AND PROCEDURES

 

  1.

Meetings.

 

  •  

The Committee will meet at such times and places as the Committee determines.
The chairperson of the Committee shall preside at each meeting. The chairperson
will approve the agenda for the Committee’s meetings and any member may suggest
items for consideration.

 

  •  

The Committee will maintain written minutes of its meetings, which minutes will
be filed with the minutes of the meetings of the Board.

 

  •  

The Committee may invite to its meetings any director, officer or employee of
the Company and such other persons as it deems appropriate in order to carry out
its responsibilities. The Committee may also exclude from its meetings any
persons it deems appropriate in order to carry out its responsibilities,
including directors who are not members of the Committee.

 

  2.

Assistance. The Committee is authorized and empowered to seek assistance from
the Company’s personnel and advisors as the Committee may deem necessary or
appropriate to perform such services and render such opinions as may be
necessary or appropriate in order for the Committee to discharge its duties.

 

  3.

Reporting.

 

  •  

The Committee shall report periodically to the Board regarding its activities
and recommendations.

 

  •  

The Committee will publicly report the Management Structure Committee’s
conclusions to shareholders by no later than December 31, 2020.

 

  4.

Compensation. Members of the Committee shall receive such fees, if any, for
their service as Committee members as may be determined by the Board in its sole
discretion.

 

-2-



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

MARCH 9, 2020

Twitter, Inc. Announces Partnership With Silver Lake and Elliott Management

Silver Lake to make $1 Billion Investment

Board Authorizes $2 Billion Share Repurchase Program

Enters into Cooperation Agreement with Elliott Management

Further Strengthens Twitter Board by Appointing Egon Durban and Jesse Cohn as
Directors, Confirms

Search for a Third New Independent Director with Technology Expertise

Forms New Committee to Build on Regular Evaluation of Leadership and Governance
Structure

SAN FRANCISCO, California – Twitter, Inc. (NYSE: TWTR) today announced that
Silver Lake, a global leader in technology investing, will make a $1 billion
investment in Twitter. Twitter also entered into a Cooperation Agreement with
Elliott Management Corporation (“Elliott”), an investment firm whose affiliated
funds own approximately 4% percent of the Company’s common stock and economic
equivalents. The Company expects to use Silver Lake’s investment, together with
cash on hand, to fund a $2 billion share repurchase program that will be
executed over time.

In connection with the investment and the Cooperation Agreement, Egon Durban,
co-CEO and managing partner of Silver Lake, and Jesse Cohn, partner at Elliott,
will be appointed to the Twitter Board of Directors. In addition, the Twitter
Board will continue the process of identifying a third new independent director,
focusing on candidates that reflect the diversity of the Twitter service and
also possess deep technology and AI expertise.

Patrick Pichette, lead independent director of the Twitter Board, said, “Twitter
has undergone remarkable change over the last several years. We are deeply proud
of our accomplishments and confident we are on the right path with Jack’s
leadership and the executive team. As a Board, we regularly review and evaluate
how Twitter is run, and while our CEO structure is unique, so is Jack and so is
this Company. To continue to ensure strong governance, we are pleased to create
a temporary Board committee that will build on our regular evaluation of
Twitter’s leadership structure. This committee, which I will chair, will provide
a fresh look at our various structures, and report the findings to our Board on
an ongoing basis. In an environment where certainty is scarce, I can say with
certainty that today we have taken steps to meaningfully strengthen what is
already a world-class Board.”

Twitter will further strengthen the Board through the additions of Mr. Durban
and Mr. Cohn. As one of the most respected technology investors in the world,
Mr. Durban brings unparalleled operational knowledge in technology. Mr. Cohn is
one of the most prominent active investors in public technology companies and
brings outstanding industry, capital markets, and governance experience. The
Company is also looking to appoint a third new independent director with
technology expertise in the near term.

Jack Dorsey, co-founder and CEO, said, “Twitter serves the public conversation,
and our purpose has never been more important. Silver Lake’s investment in
Twitter is a strong vote of confidence in our work and our path forward. They
are one of the most respected voices in technology and finance and we are
fortunate to have them as our new partner and as a member of our Board. We
welcome the support of Egon and Jesse, and look forward to their positive
contributions as we continue to build a service that delivers for customers, and
drives value for stakeholders.”



--------------------------------------------------------------------------------

Egon Durban, co-CEO and managing partner of Silver Lake said, “Twitter’s
revolutionary platform is a cornerstone of the public discourse. We are
impressed by Jack’s tireless work over the last few years to solidify the
leadership team, improve the product and strengthen the Company. We are excited
to partner with Twitter as an investor and a member of the Board. Jack is a
visionary leader, and a critical force behind Twitter’s ongoing evolution and
growth. I look forward to working alongside the entire Board and the executive
team to drive Twitter’s long-term innovation and success.”

Jesse Cohn, partner at Elliott Management, said, “Twitter is one of the most
important platforms in the global dialogue, and one of the most innovative and
unique technology companies in the world. We are pleased to have worked
collaboratively with Twitter on this constructive engagement. We invested in
Twitter because we see a significant opportunity for value creation at the
Company. I am looking forward to working with Jack and the Board to help
contribute to realizing Twitter’s full potential.”

Twitter also shared its ambitions for two metrics which are important measures
of the Company’s progress. The ambition in 2020 and beyond is to grow mDAU at
20% or more, and looking beyond 2020, to accelerate revenue growth on a
year-over-year basis and gain share in the digital advertising market as Twitter
continues to invest to drive growth. More details on these ambitions will be
shared at an analyst day in the fall of 2020.

Twitter is also reinforcing its commitment to impartiality in the development
and enforcement of its policies and rules. As such, per the terms of the
Cooperation Agreement, neither Elliott nor Silver Lake will comment on or
influence, or attempt to influence, directly or indirectly, any Twitter policies
or rules, or policy or rule enforcement decisions, related to the Twitter
platform. Elliott and Silver Lake further commit to, and emphasize the
importance of, maintaining the independence and impartiality of the Twitter
platform and its rules and enforcement.

Silver Lake Partnership with Twitter

Silver Lake’s mission is to build and grow great companies by partnering with
world-class management teams. Leveraging insights from a global portfolio and
deep technology experience, upon invitation by the Company, Silver Lake and its
team of operating professionals will collaborate with Twitter on various
operational initiatives with primary focus on accelerating growth and product
innovation.

Silver Lake agreed to purchase $1 billion in aggregate principal amount of the
Company’s 0.375% Convertible Senior Notes due 2025. Details of the notes, and
the related agreements, will be filed on Form 8-K with the Securities and
Exchange Commission. Silver Lake also offered to provide the Company with
certain advisory, strategic and consulting services.

Share Repurchase Program

The Company will use the proceeds of the Silver Lake investment, as well as cash
on hand, to repurchase up to $2 billion of its own shares over time.

Management Structure Committee of the Board

The Board has formed an independent five-person committee that will build on the
Board’s regular evaluation of Twitter’s leadership structure. Mr. Pichette will
be the Committee’s chair. Two additional independent current board members,
along with Mr. Durban and Mr. Cohn, will comprise this committee. The Committee
will also evaluate the CEO succession plan with the CEO and make



--------------------------------------------------------------------------------

recommendations consistent with corporate governance best practices with respect
to the elimination of the Company’s staggered board. The Committee will report
on its evaluation to the Board any considerations or recommended changes and
will conclude its work and share the results publicly before the end of the
year.

Cooperation Agreement

The full Cooperation Agreement between Twitter and Elliott will be filed on a
Form 8-K with the Securities and Exchange Commission. Elliott and certain of its
affiliates have also agreed to a customary standstill, voting and other
provisions until one month before notices of director nominations are due in
connection with the Company’s 2021 Annual Meeting of Stockholders.

Advisors

Goldman Sachs & Co. LLC and Allen & Company LLC are serving as financial
advisors to Twitter and Wilson Sonsini Goodrich & Rosati is serving as legal
counsel. Goldman Sachs also served as financial advisor to Twitter for Silver
Lake’s convertible investment.

About Egon Durban

Mr. Durban joined Silver Lake in 1999 as a founding principal and is Co-CEO and
managing partner. He serves as Chairman of Endeavor Group Holdings and on the
boards of directors of leading global public companies, including Dell
Technologies, Motorola Solutions and VMware. Previously, he served on the board
of Skype, and was Chairman of its operating committee, served on the supervisory
board and operating committee of NXP, and on the board of MultiPlan. Mr. Durban
currently serves on the Business Council and Business Roundtable. Prior to
Silver Lake, he worked in Morgan Stanley’s Investment Banking Division.
Mr. Durban graduated from Georgetown University with a B.S.B.A. in Finance.

About Jesse Cohn

Jesse Cohn is an Equity Partner, Senior Portfolio Manager, the Head of U.S.
Equity Activism, and a member of the Management Committee at Elliott Management
Corporation. Mr. Cohn’s primary responsibility is to manage public and private
U.S. equity efforts. Mr. Cohn also spends considerable time focusing on
Elliott’s technology investments and is currently a director of eBay and Citrix
as well as numerous private companies. Mr. Cohn is a member of the Advisory
Board at the Harvard Law School Program on Corporate Governance. Prior to
Elliott, he worked in Morgan Stanley’s Investment Banking Division. Mr. Cohn
earned his B.S. in Economics from the University of Pennsylvania’s Wharton
School of Business, from which he graduated summa cum laude.

About Twitter, Inc. (NYSE: TWTR)

Twitter is what’s happening in the world and what people are talking about right
now. From breaking news and entertainment to sports, politics, and everyday
interests, see every side of the story. Join the open conversation. Watch
live-streaming events. Available in more than 40 languages around the world,



--------------------------------------------------------------------------------

the service can be accessed via twitter.com, an array of mobile devices, and
SMS. For more information, please visit about.twitter.com, follow @Twitter, and
download both the Twitter and Periscope apps at twitter.com/download and
periscope.tv.

About Silver Lake

Silver Lake is the global leader in technology investing, with over $43 billion
in combined assets under management and committed capital and a team of
approximately 100 investment and operating professionals located in Silicon
Valley, New York, London and Hong Kong. Silver Lake’s portfolio of investments
collectively generates more than $230 billion of revenue annually and employs
370,000 people globally. For more information about Silver Lake and its
portfolio, please visit www.silverlake.com.

Forward-Looking Statements

This press release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934. Forward-looking statements generally relate to future
events or Twitter’s future financial or operating performance. In some cases,
you can identify forward-looking statements because they contain words such as
“may,” “will,” “should,” “expects,” “plans,” “anticipates,” “going to,” “could,”
“intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,”
“predicts,” “potential,” or “continue,” or the negative of these words or other
similar terms or expressions that concern Twitter’s expectations, strategy,
priorities, plans, or intentions. Forward-looking statements in this press
release include, but are not limited to, statements regarding Twitter’s future
financial and operating performance, including its ambitions regarding growth of
mDAU and revenue and share of the digital advertising market; the identification
and appointment of a new independent director; Twitter’s anticipated strategies
and growth; and the work of the board committee in evaluating Twitter’s
leadership structure. Twitter’s expectations and beliefs regarding these matters
may not materialize, and actual results in future periods are subject to risks
and uncertainties that could cause actual results to differ materially from
those projected. These risks include the possibility that: Twitter’s user base
and engagement do not grow or decline; Twitter’s strategies, priorities, or
plans take longer to execute than anticipated; Twitter’s new products and
product features do not meet expectations and fail to drive mDAU growth;
advertisers reduce or discontinue their spending on Twitter; data partners
reduce or discontinue their purchases of data licenses from Twitter; Twitter is
unable to timely identify a new independent director; Twitter experiences
expenses that exceed its expectations; the scope and impact of the recent
outbreak of the coronavirus referred to as COVID-19 negatively impacts Twitter’s
operations and revenue. The forward-looking statements contained in this press
release are also subject to other risks and uncertainties, including those more
fully described in Twitter’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2019 as filed with the Securities and Exchange Commission.
The forward-looking statements in this press release are based on information
available to Twitter as of the date hereof, and Twitter disclaims any obligation
to update any forward-looking statements, except as required by law.

Contacts

Investors:

Cherryl Valenzuela

ir@twitter.com

Press:

Brandon Borrman

press@twitter.com